Exhibit 10.2

[Wisconsin Energy Corporation Letterhead]

 

 

April 24, 2003

 

Mr. Richard A. Abdoo

Chairman and Chief Executive Officer

Wisconsin Energy Corporation

231 W. Michigan Street

Milwaukee, WI 53203

 

Dear Dick:

This letter will confirm our mutual understanding relating to my retirement and
is effective upon both of our signatures below. It is proposed that the Company
and I will announce my retirement on or about April 30, 2003. To facilitate my
retirement on the terms that we have agreed, effective as of June 30, 2003, I
resign all of my current positions with the Company and its subsidiaries. After
June 30, 2003, I will serve as Special Advisor to the Chairman and CEO until
February 29, 2004, on which date my retirement will become effective and my
employment with the Company will terminate.

For purposes of my amended and restated employment agreement dated as of May 1,
2002 ("employment agreement"), I will be deemed to have terminated my employment
in accordance with Section 4(a)(ii) of the employment agreement, and the date of
termination of employment will be February 29, 2004. Due to the extension of my
employment beyond August 30, 2003 through February 29, 2004, the payments
provided in Section 4(e)(i), 4(e)(ii), 4(e)(iii) and 4(e)(iv) will no longer be
required because such payments would be duplicative of amounts due me in
connection with my continuing employment through February 29, 2004 under my
employment agreement, and the Company will have no obligation to make such
payments. Rather, in lieu of such payments, I will be paid the salary specified
in Section 4(e)(i)(1) and the normal post-termination compensation and benefits
(other than severance) specified in Section 4(e)(i)(3). Similarly, the Company's
obligation to provide the welfare benefits specified in Section 4(e)(vi) of the
employment agreement during the Relevant Benefits Period will be satisfied by my
receipt of welfare benefits by virtue of my continued employment as Special
Advisor through February 29, 2004, and the Relevant Benefits Period will end on
February 29, 2004 for purposes of the employment agreement. The Company will pay
to me all bonus amounts due as provided in Section 4(a)(ii)(2)(A) of the
employment agreement. The amount of my supplemental pension will be calculated
on August 30, 2003 in accordance with Section 4(d) as if a termination of
employment had occurred (and, for determination of actuarial equivalency under
Section 7(b), benefits had commenced) on August 30, 2003 and all of the payments
provided in the employment agreement were made as originally contemplated in the
employment agreement for a termination under Section 4(a)(ii) (and, for the
avoidance of doubt, with credit for age and service as provided in Section
4(d)). All other terms of my employment agreement will continue in full force
and effect in accordance with a termination under Section 4(a)(ii). The terms of
this letter will apply as if my employment terminated on February 29, 2004 in
the event of an actual termination of my employment for any reason prior to
February 29, 2004.

Please confirm your agreement with the foregoing by signing below.

Sincerely,

 

/s/PAUL DONOVAN     

Paul Donovan

Confirmed and Agreed:

WISCONSIN ENERGY CORPORATION

 

By: /s/RICHARD A. ABDOO 27 APRIL 2003     

Richard A. Abdoo, Chairman and Chief Executive Officer

 